*47A petition was duly filed on July 5th, 1925, in this cause, and the respondent filed its answer. The cause came up for hearing at Jersey City on November 20th. The petitioner called witnesses on her behalf and established the following employed by the National Sulphur Company, at Bayonne, facts: That she was the widow of John Plaskon, who was New Jersey, on June 6th, 1925. He was employed as a laborer in the respondent’s plant and he used a shovel in his work. He went to work about three o’clock in the afternoon and at about four o’clock he had left his work and prepared some coffee for himself and two other workmen. After preparing the coffee he went out on a part of the plant which is known as a bridge connecting two buildings of the plant. This is about three hundred feet from the water. It was a warm day and he went on the bridge to cool off. He returned to his work for a few minutes and then his fellow-workmen could not find him. He was last seen coming from a barge owned by the American Borax Company. The American Borax Company had the adjoining plant. When he came from the barge of the American Borax Company, he had in his hand a large white lump of borax. This had no connection with his work. While he was carrying the borax from the borax company’s barge he stepped upon the deck and stumbled and fell into the water. His work did not take him near the dock and did not take him near the water. He was not engaged in his employment at the time of this accident.
I do find and determine on this 20th day of November, 1925, that the said accident did not arise out of and in the course of his employment. It is thereby ordered that the petition herein be and the same hereby is dismissed.
Charles E. Corbin,

Deputy Commissioner of Labor.